Title: To George Washington from Jean Louis Le Barbier, 4 March 1785
From: Le Barbier, Jean Louis (the younger)
To: Washington, George



Sir,
Paris 4th March—1785rue de Choiseul &c.

Vouchsafe to honor me with the acceptance of two copies of a work, in which, you will find the most unequivocal proofs, of the high opinion which its Author has so justly concieved of the virtues, and rare humanity of the American Heroe—Let not your modesty Sir, be alarmed at a truth, which I have so much pleasure in pronouncing; and for which, you have long since recieved the plaudits of the Universe—If you find Sir, the manner in which I have attempted to paint in my drama of Asgill, your character and love of your Country, to fall short of the sentiment which animated you in her defence; it is, because it belongs only to you, to express with unaffected warmth, a sentiment, which united with your great virtues, has secured you the most lasting fame—If I had the honor Sir, of being acquainted with you, you would not need to be assured, that I never felt a disposition to admire or love any, but beings, who like you have a real right to the homage of honest men—I hope Sir, you will

not disapprove of my zeal, in publishing your sublime virtues in my performance; and be persuaded that nothing in the world will give me more pleasure, than to recieve an answer from you—I beg you to believe this, and that I am with every sentiment of respect Sir, Your very Hble & Obnt Servt

Le Barbier the younger—


P:S: I have besought Mr Lee President of Congress, (to whom I have sent copies of my Drama, to be presented to the members of Congress) to send you the two I have addressed to you, I have not dissembled to him, the noble desire I had of tracing over again, by the assistance of painting, my profession; the brilliant exploits of the Americans, and the chieftains who took you for their model.

